Eichman v Baker (2014 NY Slip Op 06776)
Eichman v Baker
2014 NY Slip Op 06776
Decided on October 7, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 7, 2014Sweeny, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


13126 100737/11

[*1] Kara Eichman, Plaintiff-Appellant,
vJason Baker, et al., Defendants-Respondents, Ali Amjad, Defendant.
Nicoletti Gonson Spinner, LLP, New York (Benjamin Gonson of counsel), for appellant.
Epstein Gialleonardo Harms & McDonald, New York (Kenneth E. Pinczower of counsel), for Jason Baker, respondent.
Cobert, Haber & Haber, Garden City (David C. Haber of counsel), for Farra Taxi and Yves Lebron, respondents.
Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered November 14, 2013, which, insofar as appealed from as limited by the briefs, granted defendant Jason Baker's motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Defendant Baker established prima facie his freedom from liability for any injuries suffered by plaintiff as a result of the collision of his vehicle with the taxi in which plaintiff was a passenger. The record shows that Baker was making a permitted left turn from the middle lane of a roadway when the taxi driver, defendant Lebron, proceeded straight ahead in the left lane, in violation of traffic signs and pavement markings requiring him to turn left. Plaintiff's speculation that Baker may have contributed to, and been able to avoid, the accident is insufficient to raise an issue of fact (see Flores v City of New York, 66 AD3d 599 [1st Dept 2009]). Nor does Lebron's inability to recall whether his lane was controlled by traffic signals raise any issue of fact.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 7, 2014
CLERK